ACCEPTED
                                                                                                  09-17-00411-CV
                                                                                       NINTH COURT OF APPEALS
                                                                                              BEAUMONT, TEXAS
                                                                                               12/12/2017 3:00 PM
                                                                                           CAROL ANNE HARLEY
                                                                                                           CLERK


                                         In The

                              Ninth Court ofAppeals                           FILED IN
                                                                       9th COURT OF APPEALS
                                                                           BEAUMONT, TEXAS
                                                                       12/12/2017 3:00:42 PM
                                 No. 09-17-00411-CV                      CAROL ANNE HARLEY
                                                                                Clerk

                          JUAN HERNANDEZ II, Appellant

                                           V.

                           GINA KAY JOHNSON, Appellee

  ============================================================

                    On Appeal from the 284th Judicial District Court
                             Montgomery County, Texas
                       Trial Court Cause No. 17-03-03674-CV

  =============================================================

    APPELLANT'S MOTION TO EXTEND TIME TO FILE CLERK'S RECORD

       Appellant Juan Hernandez II and his attorney of record, Thomas E. Ross, file this
Motion to Extend Time to File Clerk's Record and in support of such motion show unto
the Court the following:

       1. The Clerk's Record is due on December 12, 2017.

       2. The Clerk's Record has been ordered and is ready and Appellant paid for it
today so it should be filed in the next few days.



WHEREFORE, PREMISES CONSIDERED, Appellant requests this extension oftime to
file Clerk's Record.




                                     Respectfully submitted,


                                     IS/ Thomas E. Ross


                                          - 1-
                                      Thomas E. Ross
                                      State Bar No. 17301900
                                      440 Louisiana, Suite 1550
                                      Houston, Texas 77002
                                      Tel 713-951 -9008
                                      Fax 713-222-0438
                                      tomross@wt.net



              CERTIFICATE OF SERVICE


I certify that a copy of this Motion to Extend Time to file clerk's Record was served in

accordance with Rule 9.5 of the Texas Rules of Appellate Procedure as follows:

Party:                Gina Kay Johnson

Attorney of Record:   Jay M. Wright

Address of Attorney: 204 West Davis Street
                     Conroe, Texas 77301

Method of Service:    Email: jaywrightatty@hotmail.com

Date of Service:      December 12, 2017




                                             Is/Thomas E. Ross
                                             Thomas E. Ross




                                           -2-